SIDLEY AUSTIN LLP NEW YORK, NY10019 (212) 839 5300 (212) BEIJING BRUSSELS CHICAGO DALLAS FRANKFURT GENEVA HONG KONG LONDON LOS ANGELES NEW YORK PALO ALTO SAN FRANCISCO SHANGHAI SINGAPORE SYDNEY TOKYO WASHINGTON, D.C. jmackinnon@sidley.com (212) 839 5534 FOUNDED 1866 July 7, 2010 VIA EDGAR Mr. John Ganley Division of Investment Management Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: Korea Equity Fund, Inc. Dear Mr. Ganley: Korea Equity Fund, Inc. (the “Fund”) filed today via EDGAR a revised preliminary proxy statement (the “Proxy Statement”).The revised document expands the discussion with respect to the Lead Independent Director based on the comment you provided to me.The Proxy Statement has also been revised to respond to the competing preliminary proxy statement filed with the Commission by Bulldog Investors General Partnership on June 28, 2010. If you have any further questions or comments with regard to the Proxy Statement, please feel free to call me at (212) 839-5534 or Susan Lively of this firm at (212) 839-8630. Sincerely yours, /s/ John A. MacKinnon John A. MacKinnon Sidley Austin LLP is a limited liability partnership practicing in affiliation with other Sidley Austin partnerships
